DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt, Canadian Publication No. CA 2305241 A1, published on February 2, 2000 (Schmidt). 

As to Claim 1, Schmidt discloses a method for adapting an otoplastic of a hearing aid [10], the method comprising: providing a flexible outer shell [12] formed of a curable and not-yet-cured material (p. 5, line 23), the flexible outer shell [12] forming an outer wall of the otoplastic and defining a housing interior (see Fig. 3); sealing the housing interior at a proximal end (side of [10] opposite [14, 20]; see Figs. 1 and 3) thereof facing toward an eardrum [28] in an intended worn state in an auditory canal [30] of a hearing aid wearer (see Fig. 1) and also sealing the housing interior at a distal end (side of [10] at [14, 20]; see Figs. 1 and 3), opposite the proximal end (side of [10] opposite [14, 20]); connecting the housing interior via a pressure inlet opening [22] to a pressure and curing facilitator [20]; inserting the outer shell [12] into the auditory canal [30] of the hearing aid wearer; applying an elevated internal pressure value to the housing interior via the pressure and curing facilitator [20], to press the outer shell [12] against a wall of the auditory canal [30]; (pressure is applied to the hollow body until it expands against the auditory canal wall; p. 5, lines 27-31); and initiating curing of the curable material [12] via the pressure and curing facilitator while maintaining the internal pressure value (light is applied to initiate curing, while pressure is maintained; p. 5, lines 38-40).

As to Claim 2, Schmidt remains as applied above to Claim 1. Schmidt further discloses irradiating the outer shell [12] via the pressure and curing facilitator [20] to initiate a curing of the curable material (light is applied through plate [20] to initiate curing; p. 5, lines 38-40).

As to Claim 3, Schmidt remains as applied above to Claim 2. Schmidt further discloses emitting radiation with the pressure and curing facilitator [20] (light is applied through plate [20] to initiate curing; p. 5, lines 38-40).

As to Claim 9, Schmidt remains as applied above to Claim 1. Schmidt further discloses placing an insert [26] to form a ventilation channel in the outer shell [12] (p. 5, lines 32-34) between the proximal end (side of [10] opposite [14, 20]; see Figs. 1 and 3) on the eardrum [28] side and the distal end (side of [10] at [14, 20]; see Figs. 1 and 3) on an auditory canal [30] outlet side of the outer shell [12] (see Fig. 3).

As to Claim 10, Schmidt discloses a hearing aid [10], comprising an outer shell [12], which forms an outer wall of an otoplastic of the hearing aid [10] (see Fig. 3) and which is formed from a curable material that is not yet cured in an intended intermediate manufacturing step (p. 5, line 23).

Claims 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBisch et al., U.S. Patent No. 4,871,502, patented on October 3, 1989 (LeBisch).

As to Claim 10, LeBisch discloses a hearing aid (Figs. 3-4), comprising an outer shell [20.1], which forms an outer wall of an otoplastic of the hearing aid (see Fig. 4) and which is formed from a curable material that is not yet cured in an intended intermediate manufacturing step (the material is a fluid otoplastic material; col. 5, lines 61-68).

As to Claim 11, LeBisch remains as applied above to Claim 10. LeBisch further discloses that the outer shell [20.1] has an outer membrane [12.1] and an inner membrane [23], and wherein said curable material [20.1] is introduced into a gap space between said outer membrane [12.1] and said inner membrane [23] (the otoplastic fluid is injected into the space between [20.1] and [23]; col. 5, lines 64-68; see Fig. 4).
As to Claim 14, LeBisch remains as applied above to Claim 10. LeBisch further discloses a hearing aid (Figs. 3-4); and a pressure and curing facilitator [24] configured for connection to a pressure inlet opening [26] of said hearing aid (see Fig. 4).

Claims 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomito et al., U.S. Patent No. 7,715,572, patented on May 11, 2010 (Solomito).

As to Claim 10, Solomito discloses a hearing aid, comprising an outer shell [14], which forms an outer wall of an otoplastic of the hearing aid (the shell [14] forms a plug for placement of a hearing instrument into an ear; col. 4, lines 34-38) and which is formed from a curable material [18, 20] that is not yet cured in an intended intermediate manufacturing step (shell [14] is comprised of materials [18, 20] that form a molding compound that cures; col. 4, lines 65-67).

As to Claim 12, Solomito remains as applied above to Claim 10. Solomito further discloses that the curable material [18, 20] is in a gel-type state prior to curing, in the intended intermediate manufacturing step (the curable material [18, 20] when mixed, forms a putty; col. 5, lines 6-19), and wherein said outer shell [14] is formed by said curable material while omitting outside and inside partition membranes (the curable material [18, 20] is cured to create the entire shell [14] (col. 7, lines 49-50; see Fig. 1).

As to Claim 13, Solomito remains as applied above to Claim 12. Solomito further discloses that the curable material [18, 20] in the gel-type state exhibits no surface stickiness (the molding compound is non-tacky; col. 5, lines 20-22) and spatial cohesion (the molding compound is a putty; col. 5, lines 6-19, and is shapeable; col. 5, lines 20-22).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites the unique feature of the step of sealing the housing interior comprising installing a terminus plate at the distal end facing an auditory canal outlet side, and installing a loudspeaker at the proximal end on an eardrum side, on or in corresponding openings of the outer shell. The closest prior art, Schmidt discloses the formation of the shell, after which, the components of a hearing aid are inserted (p. 6, lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653